 
 
I 
111th CONGRESS 1st Session 
H. R. 612 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Mr. Jones introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend section 1922A of title 38, United States Code, to increase the amount of supplemental insurance available for totally disabled veterans. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Insurance Act of 2009. 
2.Supplemental insurance for totally disabled veteransSection 1922A(a) of title 38, United States Code, is amended by striking $20,000 and inserting $40,000. 
 
